Citation Nr: 1225797	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  03-15 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cardiovascular disorder other than hypertension, to include arteriosclerotic cardiovascular disease and congestive heart failure with angina/chest pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1969 to September 1975, with subsequent Reserve service.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) and March 2007 and July 2011 Board remands.


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's hypertension is not related to military service, to include active service or active duty for training (ACDUTRA).

2.  The evidence of record indicates that the Veteran's cardiovascular disorders are not related to military service, to include active service or ACDUTRA.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active military service or by ACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104 (2011).

2.  Cardiovascular disorders were not incurred in or aggravated by active military service or by ACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   Although a letter containing the required notice was not sent prior to initial adjudication of the Veteran's claims, there is no prejudice to the Veteran in now proceeding to adjudication of these claims.  This is because August 2003, April 2005, and February 2009 letters provided the appropriate notice to the Veteran and were followed by readjudication of the claims in a January 2012 supplemental statement of the case (SOC).  Prickett, 20 Vet. App. at 376.  Additionally, a March 2010 letter notified the Veteran of the inability to obtain his reserve service records and was also followed by readjudication via the January 2012 supplemental SOC, and he has been represented by a certified veterans' service organization or attorney throughout the claims process.  See 38 C.F.R. § 3.159(e).  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA medical records, Social Security Administration (SSA) records, and identified private medical records have been obtained.  Records from the Veteran's Virtual VA (VVA) file have additionally been reviewed.  Although most of the records regarding the Veteran's reserve period of service are not associated with the claims file, VA made multiple attempts to obtain the records from the Tennessee Marine Corps Reserve service, the Records Management Center (RMC), and the National Personnel Records Center (NPRC).  See 38 C.F.R. § 3.159(c)(2).  The Veteran was informed of the efforts and that the reserve records were not associated with the claims file.  See 38 C.F.R. § 3.159(e).  

Additionally, some private medical records are not associated with the claims file, but reasonable efforts have been made to obtain those records.  The Veteran failed to provide the necessary authorization and consent to release forms without which VA cannot obtain private records.  See 38 C.F.R. § 3.159(c)(1).  "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board thus finds that VA has met its duty with regard to VA and private medical records.

Furthermore, the Board finds that, taking all of the provided examinations and medical opinions together, VA has provided the Veteran with an adequate medical examination with respect to his service connection claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate).  An etiological opinion regarding each theory of causation with supporting rationale and based upon review of the relevant evidence has now been obtained.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions and should address the appropriate theories of entitlement).  There is no indication in the record that any other additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Moreover, the Board finds that there has been substantial compliance with the prior March 2007 and July 2011 remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  A March 2007 remand requested that VA attempt to obtain the Veteran's reserve service records from the Tennessee Marine Corp Reserves; provide notice regarding entitlement to service connection based on active service and ACDUTRA; attempt to obtain VA treatment records prior to 1996 including surgical treatment records from 1980; attempt to obtain private medical records, including Memphis, Tennessee employment records from 1977 to 1991, and medical records from St. Joseph or St. Francis Hospitals, the Memphis Physicians Radiology Group, and Dr. CP; and attempt to obtain SSA records.  A letter providing the required notice was sent in February 2009 and SSA records are now associated with the claims file.  In an August 2009 letter to the Veteran, it was requested that he submit authorization and consent to release forms for St. Joseph Hospital, St. Francis Hospital, Memphis Radiology Group, and Dr. CP.  The Veteran did not provide the forms and in March 2011 he submitted a response indicating that he had no other information or evidence to submit and requesting that his appeal be returned to the Board.  In February 2009, the RO requested all treatment records prior to 1996, including from 1980, from the Saginaw, Michigan VA Medical Center (VAMC).  In February 2009, the Saginaw VAMC provided all available records.  

In February 2009, the RO requested reserve service records from the United States Marine Corps in Tennessee.  In April 2009, the RO received a negative response from the NPRC.  In April 2009, January 2010, and March 2010 letters, the RO requested reserve service records from the Tennessee Marine Corps Reserves.  In a March 2010 submission, the Veteran stated that his reserve unit had been closed for 15 years and that his records had been sent to the NPRC.  In May 2010, the RMC notified the RO that the request for reserve records had been forwarded to the intended location and that the records were not at that location.  In an August 2010 report of contact, it was noted that the Veteran stated that regardless if the reserve records could be found, that he wished a decision to be rendered based on the evidence gathered at that time.  Although the records were not obtained, the Board finds there has been substantial compliance with the directives of the remand because multiple attempts to obtain the records were made.  

The March 2007 remand also requested that an examination be conducted and various opinions obtained.  An examination was provided and etiological opinions were obtained in September 2009.  Although the requested opinions were provided, not all of the opinions were adequate.  The Board, however, finds there has been substantial compliance because later medical opinions cured any adequacy issues.  

The July 2011 Board remand directed that VA request the Veteran provide authorization and consent to release forms regarding each VA and private facility at which he sought treatment from 1975 to 1995; request medical records from the Memphis, Tennessee VAMC dated from 1977 to 1982; request that the Veteran identify any employer from 1975 to 1995; contact the City of Memphis to request any information regarding the Veteran's medical history of clinical treatment; contact St. Francis Hospital and request records; request that the Veteran identify an application for benefits prior to 2002; and obtain a VA medical opinion that addressed multiple etiological questions.  September 2011 letters made the required requests from the Veteran.  The Veteran did not provide a response to these letters and did not provide any authorization and consent to release forms.  In January 2012, however, the Veteran submitted a statement indicating that he had no other information or evidence to submit and requesting that his case be returned to the Board for immediate adjudication.  The RO sent a September 2011 request to the Memphis, Tennessee VAMC for records.  The Memphis VAMC responded in October 2011 that there were no records for 1977, but there were records from 1981 and 1982.  Those records were submitted.  

In a December 2011 VA medical opinion report, the examiner provided the requested opinions, and taken with other evidence of record, provided adequate supporting rationale and explanation.  The report addresses whether hypertension or any cardiovascular disorder had its onset during service, became aggravated during active service, had its onset within one year of active service discharge, is otherwise related to active service; had been chronic and continuous since active service discharge; or resulted in disability during ACDUTRA.  Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual was disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).  An injury or disease incurred during active military, naval, or air service is deemed to have been incurred in the line of duty unless such injury or disease was a result of the person's own willful misconduct.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(a) (2011). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, hypertension may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Hypertension means diastolic blood pressure predominantly 90mm or greater, and isolated systolic hypertension means systolic blood pressure that is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 CFR 
§ 4.104, Note (1).

In multiple statements of record, the Veteran asserted that his claimed disorders were brought on by midnight marches through the South Carolina swamp, several blows to his chest, and the rigors of training.  He stated that he had the disorders during active service and reserve service and that he was not permitted to re-enlist in the reserves due to his medical conditions.  

A February 1969 Report of Medical Examination (RME) noted normal heart and blood pressure of 136/68.  A May 1973 RME indicated blood pressure of 132/80.  In a May 1973 Report of Medical History (RMH), the Veteran denied high or low blood pressure.  A May 1973 clinical record assessed possible hypertension.  The Veteran's blood pressure was 160/120 and 160/110.  It was noted that the Veteran had not been known to be hypertensive.  A September 1975 active service discharge RME noted blood pressure of 128/84.  In a November 1977 Marine Corps reserve service RMH, the Veteran noted there was no high or low blood pressure.  In a November 1977 RME, blood pressure was 140/100.  

In a January 1995 VA medical record, the Veteran's blood pressure was 195/126.  He reported a history of congestive heart failure (CHF) and hypertension.  In VA records from February and March 1995, the Veteran presented with chest pain of several days.  He was admitted to the hospital for two weeks, was ruled out for myocardial infarction (MI), and was then transferred for continued treatment of hypertension and CHF.  Blood pressure was 140/110 and 144/112.  The diagnoses were severe dilated cardiomyopathy and moderate pulmonary hypertension, coronary artery disease (CAD), and CHF secondary to CAD.  

In a May 1995 VA general medical examination, the Veteran reported he was in good health when discharged in 1975 and was without any serious illness during active service.  After service discharge he worked in business and personnel administration.  He developed headaches about 10 years prior that progressively worsened.  He stated he was diagnosed with hypertension and was admitted to a VA medical center in February 1995 for CHF, hypertension, and cardiomegaly.  He remained for two weeks with no complications.  The Veteran also reported current shortness of breath upon minimal exertion and chest pain three to five times per week, relieved with nitroglycerin.  The diagnoses were arteriosclerotic cardiovascular disease, history of uncontrolled hypertension, CAD, cardiomegaly secondary to CAD, and history of MI.  In a June 1996 VA record, there was no hypertension or CHF.  In an August 1996 VA record, the Veteran's blood pressure was 156/98.  The Veteran reported hypertension and CHF of 10 years.  The impression was hypertension and cardiomegaly.  In a September 1996 VA record, hypertension, CHF, CAD, and hyperlipidemia were assessed.  There was a history of hypertension of 10 years.  In VA records dated in 1997, there was hypertension, CAD, and CHF.  In October 1998, the Veteran reported increasing angina.  

In VA medical records dated from 2000 to 2005, the following diagnoses were indicated:  longstanding severe hypertension, CHF, questionable arrhythmia, CAD, atherosclerotic heart disease, and chest pain rule out angina.  In VA records dated in 2006, the impressions included CAD, cardiomyopathy, hypertension, dilated cardiomyopathy secondary to rheumatic heart disease, and CHF status-post hospitalization with atrial fibrillation and flutter.  A September 2006 VA record noted a long history of cardiomyopathy and CHF, with new onset of atrial fibrillation and flutter.  In VA records dated in 2007, the assessments included CHF, atrial flutter, atrial fibrillation, CAD, severe left ventricle dysfunction, and multiple atherosclerotic risk factors and comorbidities.  A June 2007 private medical record noted a history of CHF.  VA medical records dated in 2008 assessed hypertension, CHF, atrial flutter, dilated cardiomyopathy, and nonischemic cardiomyopathy.  

An SSA disability benefits decision noted that the Veteran's disabilities of chronic heart failure and congenital heart disease began in August 2006.  An examiner noted a remote angioplasty in 1994 and an August 2006 hospitalization for CHF with atrial flutter.  There was severe cardiovascular impairment.  

A September 2009 VA examination was conducted upon a review of the relevant medical records.  The Veteran reported heart fluttering and chest pain of over 20 years that began with hypertension.  He reported being hospitalized two to three times for six to seven days in the 1990s and a hospitalization in 2006.  He reported a diagnosis of CHF in the 1990s and hypertensive heart disease in the late 1980s and 1990s while he was in the reserves, for which he was denied reenlistment.  The examiner diagnosed dilated cardiomyopathy, atrial fibrillation, CHF, and hypertension.  The examiner noted that there was military service from 1969 to 1981 and that 1973and 1975 examinations showed normal blood pressure, but that a 1977 reserve service examination showed blood pressure of 140/100.  The examiner noted an isolated reading in May 1973 of 160/120 and 160/110, with no history of hypertension.  The examiner also noted that in 1995 VA records, there was a diagnosis of ACD, uncontrolled hypertension, CAD, cardiomegaly, CHF, and blood pressure of 140/110 and 144/112.  The examiner opined that the Veteran did not manifest any cardiovascular disorder during active service or within one year of active service separation in 1975, that it was less likely as not that any cardiovascular disorder was otherwise related to active service, and that a cardiovascular disorder did not arise during a period of ACDUTRA as there was no mention that the Veteran was ever unable to perform his duties.  

A December 2011 VA medical opinion was provided upon a review of the claims file.  The examiner noted in-service blood pressure of 132/80, reserve service blood pressure of 140/100, and the absence of records from 1977 to 1995.  The examiner noted that 1995 records demonstrated severe dilated cardiomyopathy and moderate pulmonary hypertension.  The Veteran was hospitalized for almost two weeks with chest pain of several days and blood pressure of 140/110 and 144/112.  An myocardial infarction was ruled out and his blood pressure was brought under control.  The examiner stated that thereafter, there were multiple medical records concerning the heart.  Of note, a January 2007 record showed no CAD and nonischemic cardiomyopathy and an August 2006 record showed admission for CHF exacerbation.  The examiner noted that historically, a 1996 record indicated that the Veteran had hypertension and CHF of 10 years, but had never been cathed.  Blood pressure was 160/96.  The impression was hypertension, high, secondary to noncompliance.  In other 1996 records, blood pressure was 173/95, 160/108, and 156/106, and it was noted that he had a medical history of hypertension and CHF of seven to eight years.  

The examiner opined that hypertension did not have onset in and was not aggravated by service, and was not diagnosed within one year of active service discharge.  The examiner stated in support that it was not clear what occurred between 1977 and 1995 due to an absence of records, but that although there was one isolated reading in 1977, there was no follow-up, and based on his statements in VA records, it appeared that hypertension had been diagnosed sometime in the 1980s.  The examiner determined that hypertension was chronic and continuous since at least 1995 but was unlikely to be related to active service or to have resulted in disability during ACDUTRA, because there was no evidence that the Veteran had hypertension at discharge.  The examiner also concluded that it was unlikely that any cardiovascular disorder had its onset or was aggravated during service or within one year of service discharge, that CHF was chronic and continuous since at least 1995, and possibly seven to eight years prior, but not since service discharge.  CHF was unlikely related to active service as there was no evidence to support from the STRs that there was any kind of a cardiovascular disorder during active service.  CHF apparently had onset by 1995 or possibly seven to eight years prior (1988).  The examiner also determined that CHF was unlikely to have resulted in a disability during ACDUTRA, as there was no evidence of a cardiovascular disorder during active service.  

The Board finds that the evidence of record does not support a finding of service connection for hypertension or any other cardiovascular disorder.  

There are current disabilities because there are diagnoses of hypertension and various cardiovascular disorders, including CHF, CAD, cardiomegaly, atrial flutter, and atrial fibrillation.  Such meets the requirements of element (1) of the Shedden analysis.  However, the preponderance of the evidence does not support that hypertension or any diagnosed cardiovascular disorder had its onset during active service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  

The active service STRs are silent regarding any diagnoses of a cardiovascular disorder or hypertension.  Although in a May 1973 STR, the Veteran's blood pressure was 160/120 and 160/110, thus meeting part of the regulatory definition of hypertension, the regulation requires that the diastolic portion of the blood pressure readings be predominantly 90 mm or more.  See 38 C.F.R. § 4.104, Note (1) (emphasis added).  But the 1969 service entrance and 1975 service discharge examinations showed normal blood pressure of 132/80 and 128/84.  Thus, although there was an elevated blood pressure reading during service, the totality of the evidence indicates normal blood pressure and therefore outweighs the high blood pressure reading; the Board thus finds that hypertension was not present during service.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  Additionally, the STRs are silent for other cardiovascular complaints, treatment, or diagnoses of disorders.  

The Veteran has provided lay statements that he experienced cardiovascular disorders and hypertension during active service.  Competency to identify the symptoms of those disabilities and diagnose them is questionable at best.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, the Board finds that his current statements are outweighed by the statements he made in VA medical records in 1995 and 1996, in which he stated he was without serious illness during active service and reported a history of hypertension and cardiovascular disorders that began approximately 10 years prior, which dates the onset of the disorders in the 1980s.  Curry v. Brown, 7 Vet. App. 59, 68   (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, the Board finds that hypertension and the other diagnosed cardiovascular disorders did not have their onset until approximately 1985, at the earliest.  This also indicates that hypertension and the other cardiovascular disorders were not present within one year of active service discharge.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  


Third, the competent, credible, and probative evidence of record demonstrates that hypertension and cardiovascular disorders are not otherwise related to active service.  See Gabrielson, 7 Vet. App. at 40.  The Veteran also asserts that the hypertension and cardiovascular disorders are due to marches in the swamps, blows the chest, and the general training he underwent while in the Marine Corps.  The Veteran is competent to report that these incidents occurred.  Layno, 6 Vet. App. at 469-70.  But these statements are not competent evidence regarding whether the hypertension and other cardiovascular disorders are related to active service, because this is an etiological opinion that requires highly specialized knowledge of the functioning of the cardiovascular systems.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that it is improper to categorically reject lay evidence offered to establish medical etiology or diagnosis); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (noting that an expert opinion is admissible where "the question involved does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge") (quotations omitted).  Thus his testimony is competent regarding in-service events, but does not establish that any of the alleged events caused hypertension or other diagnosed cardiovascular disorders.

Furthermore, the probative medical evidence of record indicates that the disorders are not related to active service.  The September 2009 VA examiner found that a cardiovascular disorder did not manifest during active service or within one year of active service separation, and that that it was less likely as not that any cardiovascular disorder was otherwise related to active service.  Although the examiner fully reviewed the evidence of record, an adequate rationale was not provided.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  Accordingly, this opinion is competent, credible, and probative, and is considered, but is not assigned significant weight.  See Baldwin, 13 Vet. App. at 8.

The December 2011 VA examiner found that hypertension and any other cardiovascular disorder did not have onset during service and were not present within one year of active service discharge.  In support the examiner stated that it was not clear what occurred between 1977 and 1995 due to an absence of records, and noted that although there was one isolated high blood pressure reading, there was no follow-up, and based on the Veteran's statements in VA records, hypertension was diagnosed sometime in the 1980s.  The examiner determined that hypertension and cardiovascular disorders had been chronic and continuous since at least 1995 (and possibly earlier) but were unlikely to be related to active service because there was no evidence of hypertension or a cardiovascular disorder at discharge or during active service.  The Board assigns weight to this opinion as it based upon a thorough review of the records and provides supporting rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304; Prejean, 13 Vet. App. 444, 448-9.  The medical evidence thus indicates that there is no relationship to service.

Additionally, there is a gap between active service discharge and onset of these disorders.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  As noted above, hypertension and other cardiovascular disorders were not present until approximately the mid-1980s, approximately 10 years after service discharge.  The preponderance of the evidence thus indicates that the disabilities are not related to service. 

Finally, the Board finds that the preponderance of the evidence indicates that hypertension and the other diagnosed cardiovascular disorders are not due to ACDUTRA.  The Veteran asserts he was denied reenlistment in the reserves due to his cardiovascular disorders.  Although the Veteran is competent to provide such testimony, the other evidence of record outweighs such a finding because it indicates that the Veteran was not disabled due to hypertension or a cardiovascular disorder during ACDUTRA.  See 38 U.S.C.A. § 101(24) (emphasis added); Gabrielson, 7 Vet. App. at 40; Layno, 6 Vet. App. at 469-70.  In 1977 reserve records, there was normal blood pressure.  The May 1995 VA general medical examination noted the Veteran worked after active service discharge in business and personnel administration; no disability during the Veteran's reserve service was noted.  The SSA determined that the Veteran was disabled as of 2006 due to chronic heart failure and congenital heart disease.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (noting that SSA factual determinations are probative, but not binding or controlling upon VA).  This indicates that the Veteran was not disabled during a period of ACDUTRA.  

The VA examiner determined that it was less likely as not that any cardiovascular disorder or hypertension caused disability during the asserted ACDUTRA period, based on a lack of the disorders at active service discharge, normal blood pressure during reserve service, and the status of the Veteran in 1995 VA medical records.  The Board finds the opinion is competent, credible, and probative as it is based upon a thorough review of the relevant evidence and contains supporting rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304; Prejean, 13 Vet. App. at 448-9.  It is thus accorded significant weight.

The Board notes that the Veteran did not alleged service connection based on a period of INACDUTRA service.  Regardless, the Board finds that service connection on that basis is not warranted because no injury during such a period has been established, nor does the evidence indicate that the Veteran had an MI, cardiac arrest, or a cerebrovascular accident occurring during a period of INACDUTRA.  See 38 U.S.C.A. § 101(24).  Service connection on this basis is also not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








(CONTINUED NEXT PAGE)

ORDER

Service connection for hypertension is denied.

Service connection for a cardiovascular disorder other than hypertension, to include arteriosclerotic cardiovascular disease and congestive heart failure with angina/chest pain, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


